By the Court :.
1. There was no error in allowing the prosecution to interpose a peremptory challenge to one of the jurors before he had been sworn. The prosecution had passed the panel to the defendant, who had declined to make any challenge, *559and thereupon the prosecution were permitted to interpose a peremptory challenge to one of the panel. The prosecution had not accepted the jurors by merely passing them to the defendant for examination; nor had the jury been sworn, and the peremptory challenge was in fact interposed first by the People, in accordance with section one thousand and eighty-eight of the Penal Code.
2. The argument of counsel for the prisoner does not
refer us to any portion of the voluminous statements of the evidence in the record supposed to present the point that the verdict is not supported by the evidence, and our own examination has not enabled us to discover anything in support of the position. .
3. The motion in arrest of judgment was properly overruled, because it was not founded on any of the defects mentioned in section one thousand and four of the Penal Code. (People v. Fair, 43 Cal. 137.)
4. The last point relied on is based upon a supposed defect in the form of the verdict as rendered. The verdict entitled of the action, was as follows: “We,, the undersigned jurors, find a verdict of murder in the second degree. A. J. Chase, foreman;” and this verdict, upon being recorded, was read to the jury, and each of the jurors answered that it was his verdict. The Penal Code contains a form of the general verdict to be rendered by the jury upon a plea of not guilty, and defines the import of a verdict when found in accordance with the form there given. But an adherence by the jury to the form of the verdict there given is not made essential by the statute; amere departure from such form does not, of itself, vitiate the verdict (section one thousand four hundred and four); and, under section one thousand one hundred and sixty-one of the same Code, an informal verdict is sufficient, if it can be clearly understood as being a general verdict of guilty or not guilty. There is no difficulty in understanding the verdict rendered here as being a verdict that the defendant is guilty of the crime of murder in the second degree charged in the indictment.
Judgment and order affirmed. Bemittitur forthwith.